El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En el Registro de la Propiedad de San Juan, P. R., Sec-ción Primera, se presentó para sn inscripción la escritura No. 48 de compraventa e hipoteca, otorgada por la mercan-til Fernández y Cía., S. en C., en liquidación, a favor de Gervasio Gandía Oórdova, el 19 de agosto de 1919, ante no-tario público. A dicha escritura se acompañaron otros do-cumentos. El registrador se negó a inscribir la compraventa por los siguientes motivos:
“Que según los poderes que en testimonio se acompañan con-feridos por las sucesiones de don Eusebio Fernández Méndez, doña *855Amalia González Pérez y don José Fernández González, el apode-rado si bien eslá facultado para ‘liquidar, modificar y prorrogar los contratos sociales en que se hallaban interesados los cansantes, y otorgar otros nuevos con los bienes y capitales de las repetidas he-rencias, con amplias facultades para estipular condiciones’ en cuanto a la sucesión de los dos primeros, y para ‘liquidar, disolver y modi-ficar todos los negocios y sociedades en que estuviere interesado el causante don José Fernández, los prorroguen y constituyan otros nuevos, ya sean mercantiles o civiles, todo en la forma y condicio-nes que tengan a bien estipular,’ no lo está, sin embargo, para rati-ficar actos anteriores al otorgamiento de tales poderes, ya hubieran sido ejecutados por los causantes en persona, o ya por otros en su representación, en cuyo caso se encuentra la escritura de disolución social y nombramiento de liquidador por estimarse que el actual apoderado sólo puede practicar operaciones nuevas, o sea a partir de la fecha de los respectivos poderes, correspondiendo los. actos anteriores a dicho apoderamiento al dominio exclusivo de los cau-santes, y en six representación a sus sucesiones, a no ser que expre-samente se hubiera dado a los poderes efecto retroactivo, como se confirma con la sentencia del Hon. Tribunal Supremo del tomo 23, página 621; que si bien al final de las copias de los testamentos que se tienen a la vista se llalla unida una diligencia de legalización por el cónsul de los Estados Unidos en Gijón, España, al relacionarse en la misma el documento de que se trata en cada caso, se expresa como xínico dato que se refiere a un poder, circunstancia que impide considerar como legalizados esos documentos, que deben serlo debi-damente, con arreglo a la resolución del tomo 12, página. 156.”
El registrador negó también la inscrioción de la hipoteca, y no conforme con ambas negativas Felipe Fernández, como liquidador de Fernández y Cía., S. en C., interpuso contra ellas el presente recurso gubernativo. Tanto el recurrente como el registrador han presentado alegatos en los cuales discuten las cuestiones envueltas. Consideramos innecesario analizar más ampliamente esas cuestiones. La nota que de-jamos transcrita es clara y sus fundamentos se basan en la ley y en la jurisprudencia. De un estudio cuidadoso de to-dos los documentos presentados, surge la convicción de que se trata aquí de un contrato válido que debería inscribirse sin dificultad en el registro. Sin embargo, los poderes'son *856de interpretación estricta y el registrador estuvo justificado en su actitud. Si bien la regia aplicada a este caso concreto traerá tal vez como consecuencia dilaciones y entorpecimien-tos en la transacción realizada, no debe por ello violarse por que en realidad constituye, en general, una garantía para to-dos los ciudadanos. En cuanto a lo ocurrido con la legaliza-ción, convenimos con el recurrente en que fia debido ser un error involuntario, pero lo cierto es que donde debe decirse “testamento”'se dice “poder” y, por lo tanto, que el error existe.
Se confirman las notas recurridas.

Confirmadas las notas recurridas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Los Jueces Asociados Sres. Wolf y Hutchison no intervi-nieron en la resolución de este caso.